DETAILED ACTION
This action is in response to application 17/316,030 filed on 05/10/2021. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretations - 35 USC § 112(f)
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” or “unit”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) or “unit” and/or “configured to” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step for”) or “unit” and/or “configured to” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is 
Claim limitations in this application that use the word “means” or “step” or “unit” and/or “configured to” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” or “step” or “unit” and/or “configured to” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or “unit” and/or “configured to” but are nonetheless and therefore are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing circuitry configured to …” in claims 12, 14, 18, and 19.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

6.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 and 14-22 of U.S. Patent No. 11,057,617 B2.
Furthermore, although the conflicting claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No.: 11,057,617 B2 claims:

Instant Application: 17/316,030
Note: bold and underlined fonts means same features between instant application and conflicting appl.
Conflicting Application: 16/393,587
→ now US Patent No.: 11,057,617 B2
 Claim [1]:   A method for video decoding in a decoder, comprising: decoding prediction information of a current block in a current picture from a coded video bitstream, the prediction information being indicative of inter prediction; determining, for the current block, motion information including a first motion vector (MV) that has a x component and a y component wherein each of the x and y components has a fractional MV precision that is 2-N of a sample size in the current block and has one of 2L+1 MV values with the fractional MV precision, N being 4 and indicating the fractional MV precision, and a magnitude of the first MV being represented by L bits; and reconstructing at least one sample of the current block based on the motion information.
Claim [1]: A method for video decoding in a decoder, comprising: decoding prediction information of a current block in a current picture from a coded video bitstream, the prediction information being indicative of inter prediction; determining, for the current block, motion information including a first motion vector (MV) that has a x component and a y component wherein each of the x and y components has a fractional MV precision that is  2-N of a sample size in the current block and has one of 2L+1 MV values with the fractional MV precision, N being 4 and indicating the fractional MV precision, L being a positive integer and indicating a fractional MV range, and each of the x and y components being within the fractional MV range with the fractional MV precision; and reconstructing at least one sample of the current block based on the motion information.
Claim [2]:  The method of claim 1, wherein each of the x and y components of the first MV is represented by (L+1) bits including L bits for magnitude and 1 bit for direction, and the 2L+1 MV values are within a fractional MV range of [-2L, 2L-1].
Claim [2]: The method of claim 1, wherein each of the x and y components of the first MV is represented by (L+1) bits including L bits for magnitude and 1 bit for direction, and the 2L+1 MV values are within the fractional MV range of [-2L, 2L-1].
Claim [3]: The method of claim 2, further comprising: storing the motion information in a memory space, a size of the memory space being at least J bits reserved for the first MV and a second MV, a first reference index, a second reference index, and an indicator for an inter prediction direction, wherein each of x and y components of the second MV is represented by (L+1) bits, the first reference index is represented by K bits and indicates a first reference picture in a first reference list associated with the first MV, the second reference index is represented by K bits and indicates a second reference picture in a second reference list associated with the second MV, the indicator is represented by I bits, the inter prediction direction is one of: a forward uni-directional prediction associated with the first MV and the first reference picture, a backward uni-directional prediction associated with the second MV and the second reference picture, and a bi-directional prediction associated with the first and second MVs and the first and second reference pictures, K is a positive integer, I is one of: 0 and 2, and J is equal to (4(L+1)+2K-+I).
Claim [3]: The method of claim 2, further comprising: storing the motion information in a memory space, a size of the memory space being at least J bits reserved for the first MV and a second MV, a first reference index, a second reference index, and an indicator for an inter prediction direction, wherein each of x and y components of the second MV is represented by (L+1) bits, the first reference index is represented by K bits and indicates a first reference picture in a first reference list associated with the first MV, the second reference index is represented by K bits and indicates a second reference picture in a second reference list associated with the second MV, the indicator is represented by I bits, the inter prediction direction is one of: a forward uni-directional prediction associated with the first MV and the first reference picture, a backward uni-directional prediction associated with the second MV and the second reference picture, and a bi-directional prediction associated with the first and second MVs and the first and second reference pictures, K is a positive integer, I is one of: 0 and 2, and J is equal to (4(L+1)+2K+I).
Claim [4]: The method of claim 3, wherein L is 17, K is 4, l is 2, and J bits reserved for the memory space are 82, 18 bits being used for each of the x and y components of the first and second MVs.
Claim [4]: The method of claim 3, wherein L is 17, K is 4, I is 2, and J bits reserved for the memory space are 82, 18 bits being used for each of the x and y components of the first and second MVs.
Claim [5]: The method of claim 3, wherein L, K, and I correspond to one of: L is 18, K is 4, and I is 2; L is 18, K is 5, and L is 0; L is 19, K is 4, and I is 2; L is 22, K is 4, and I is 2; and L is 22, K is 5, and I is 0.
Claim [5]: The method of claim 3, wherein L, N, K, and I correspond to one of: L is 18, K is 4, and I is 2; L is 18, K is 5, and I is 0; L is 19, K is 4, and I is 2; L is 22, K is 4, and I is 2; and L is 22, K is 5, and I is 0.
Claim [6]: The method of claim 3, wherein the motion information further includes the second MV, the first reference index, the second reference index, and the indicator that indicates the bi- directional prediction.
Claim [6]: The method of claim 3, wherein the motion information further includes the second MV, the first reference index, the second reference index, and the indicator that indicates the bi-directional prediction.
Claim [7]: The method of claim 2, wherein the determining the motion information further comprises: determining the x and y components of the first MV based on corresponding x and y components of a MV predictor and a MV difference, respectively.
Claim [7]: The method of claim 2, wherein the determining the motion information further comprises: determining the x and y components of the first MV based on corresponding x and y components of a MV predictor and a MV difference, respectively.
Claim [8]: The method of claim 7, wherein the prediction information indicates a merge mode for the inter prediction; and the determining the x and y components of the first MV includes determining the x and y components based on the corresponding x and y components of the MV predictor without the MV difference.
Claim [8]: The method of claim 7, wherein the prediction information indicates a merge mode for the inter prediction; and the determining the x and y components of the first MV includes determining the x and y components based on the corresponding x and y components of the MV predictor without the MV difference.
Claim [9]: The method of claim 2, wherein the motion information further includes a first reference index indicating a first reference picture in a first reference list associated with the first MV; and the determining the motion information further comprises: obtaining an initial MV for the current block from a temporal candidate of the current block, a first temporal distance being between the first reference picture and the current picture, a second temporal distance being between a third reference picture of the temporal candidate and the current picture; scaling, based on the first and second temporal distances, x and y components of the initial MV to obtain the x and y components of the first MV, respectively; and for each of the x and y components of the first MV, when the respective component is outside the fractional MV range of [-2L, 2L-1], clipping the respective component to be within the fractional MV range of [-2L, 2L-1].
Claim [9]: The method of claim 2, wherein the motion information further includes a first reference index indicating a first reference picture in a first reference list associated with the first MV; and the determining the motion information further comprises: obtaining an initial MV for the current block from a temporal candidate of the current block, a first temporal distance being between the first reference picture and the current picture, a second temporal distance being between a third reference picture of the temporal candidate and the current picture; scaling, based on the first and second temporal distances, x and y components of the initial MV to obtain the x and y components of the first MV, respectively; and for each of the x and y components of the first MV, when the respective component is outside the fractional MV range of [-2L, 2L-1], clipping the respective component to be within the fractional MV range of [-2L, 2L-1].
Claim [10]: The method of claim 2, wherein an integer MV range having an integer MV precision is [-2M, 2M-1] and corresponds to the fractional MV range, 2N of the 2L+1 MV values in the fractional MV range correspond to one of 2M+1 MV values in the integer MV range, the integer MV precision is the sample size, and M is (L-N).
Claim [10]: The method of claim 2, wherein an integer MV range having an integer MV precision is [-2M, 2M-1] and corresponds to the fractional MV range, 2N of the 2L+1 MV values in the fractional MV range correspond to one of 2M+1 MV values in the integer MV range, the integer MV precision is the sample size, and M is (L−N).
Claim [11]:  The method of claim 5, wherein 19 bits are used for each of the x and y components of the first and second MVs, 4 bits are used for each of the first and second reference indices, 2 bits are used for the indicator, and J bits reserved for the memory space are 86, L being 18, N being 4, K being 4, and I being 2.
Claim [11]: The method of claim 5, wherein 19 bits are used for each of the x and y components of the first and second MVs, 4 bits are used for each of the first and second reference indices, 2 bits are used for the indicator, and J bits reserved for the memory space are 86, L being 18, K being 4, and I being 2.
Claim [12]: An apparatus, comprising processing circuitry configured to: decode prediction information of a current block in a current picture from a coded video bitstream, the prediction information being indicative of inter prediction; determine, for the current block, motion information including a first motion vector (MV) that has a x component and a y component wherein each of the x and y components has a fractional MV precision that is 2-N of a sample size in the current block and has one of 2L+1 MV values with the fractional MV precision, N being 4 and indicating the fractional MV precision, and a magnitude of the first MV being represented by L bits; and reconstruct at least one sample of the current block based on the motion information.
Claim [14]: An apparatus, comprising processing circuitry configured to: decode prediction information of a current block in a current picture from a coded video bitstream, the prediction information being indicative of inter prediction; determine, for the current block, motion information including a first motion vector (MV) that has a x component and a y component wherein each of the x and y components has a fractional MV precision that is 2-N of a sample size in the current block and has one of 2L+1 MV values with the fractional MV precision, N being 4 and indicating the fractional MV precision, L being a positive integer and indicating a fractional MV range, and each of the x and y components being within the fractional MV range with the fractional MV precision; and reconstruct at least one sample of the current block based on the motion information.
Claim [13]: The apparatus of claim 12, wherein each of the x and y components of the first MV is represented by (L+1) bits including L bits for magnitude and 1 bit for direction, and the 2L+1 MV values are within a fractional MV range of [-2L, 2L-1].
Claim [15]: The apparatus of claim 14, wherein each of the x and y components of the first MV is represented by (L+1) bits including L bits for magnitude and 1 bit for direction, and the 2L+1 MV values are within the fractional MV range of [-2L, 2L-1].
Claim [14]: The apparatus of claim 13, wherein the processing circuitry is configured to: store the motion information in a memory space, a size of the memory space being at least J bits reserved for the first MV and a second MV, a first reference index, a second reference index, and an indicator for an inter prediction direction, wherein each of x and y components of the second MV is represented by (L+1) bits, the first reference index is represented by K bits and indicates a first reference picture in a first reference list associated with the first MV, the second reference index is represented by K bits and indicates a second reference picture in a second reference list associated with the second MV, the indicator is represented by I bits, the inter prediction direction is one of: a forward uni-directional prediction associated with the first MV and the first reference picture, a backward uni-directional prediction associated with the second MV and the second reference picture, and a bi-directional prediction associated with the first and second MVs and the first and second reference pictures, K is a positive integer, I is one of: 0 and 2, and J is equal to (4(L+1)+2K+I).
Claim [16]: The apparatus of claim 15, wherein the processing circuitry is configured to: store the motion information in a memory space, a size of the memory space being at least J bits reserved for the first MV and a second MV, a first reference index, a second reference index, and an indicator for an inter prediction direction, wherein each of x and y components of the second MV is represented by (L+1) bits, the first reference index is represented by K bits and indicates a first reference picture in a first reference list associated with the first MV, the second reference index is represented by K bits and indicates a second reference picture in a second reference list associated with the second MV, the indicator is represented by I bits, the inter prediction direction is one of: a forward uni-directional prediction associated with the first MV and the first reference picture, a backward uni-directional prediction associated with the second MV and the second reference picture, and a bi-directional prediction associated with the first and second MVs and the first and second reference pictures, K is a positive integer, I is one of: 0 and 2, and J is equal to (4(L+1)+2K+I).
Claim [15]: The apparatus of claim 14, wherein L is 17, K is 4, I is 2, and J bits reserved for the memory space are 82, 18 bits being used for each of the x and y components of the first and second MVs.
Claim [17]: The apparatus of claim 16, wherein L is 17, K is 4, I is 2, and J bits reserved for the memory space are 82, 18 bits being used for each of the x and y components of the first and second MVs.
Claim [16]:  The apparatus of claim 14, wherein L, K, and I correspond to one of:
L is 18, K is 4, and I is 2; L is 18, K is 5, and I is 0; L is 19, K is 4, and I is 2; L is 22, K is 4, and I is 2; and L is 22, K is 5, and I is 0.
Claim [18]: The apparatus of claim 16, wherein L, N, K, and I correspond to one of: L is 18, K is 4, and I is 2; L is 18, N is 4, K is 5, and I is 0; L is 19, K is 4, and I is 2; L is 22, K is 4, and I is 2; and L is 22, K is 5, and I is 0.
Claim [17]: The apparatus of claim 14, wherein the motion information further includes the second MV, the first reference index, the second reference index, and the indicator that indicates the bi-directional prediction.
Claim [19]: The apparatus of claim 16, wherein the motion information further includes the second MV, the first reference index, the second reference index, and the indicator that indicates the bi-directional prediction. 

Claim [18]: The apparatus of claim 13, wherein the processing circuitry is configured to:
determine the x and y components of the first MV based on corresponding x and y components of a MV predictor and a MV difference, respectively.
Claim [20]: The apparatus of claim 15, wherein the processing circuitry is configured to: determine the x and y components of the first MV based on corresponding x and y components of a MV predictor and a MV difference, respectively.
Claim [19]: The apparatus of claim 13, wherein

the motion information further includes a first reference index indicating a first reference picture in a first reference list associated with the first MV; and the processing circuitry is configured to: obtain an initial MV for the current block from a temporal candidate of the current block, a first temporal distance being between the first reference picture and the current picture, a second temporal distance being between a third reference picture of the temporal candidate and the current picture; and scale, based on the first and second temporal distances, x and y components of the initial MV to obtain the x and y components of the first MV, respectively; and for each of the x and y components of the first MV, when the respective component is outside the fractional MV range of [-2L, 2L-1], clip the respective component to be within the fractional MV range of [-2L, 2L-1].
Claim [21]: The apparatus of claim 15, wherein the motion information further includes a first reference index indicating a first reference picture in a first reference list associated with the first MV; and the processing circuitry is configured to: obtain an initial MV for the current block from a temporal candidate of the current block, a first temporal distance being between the first reference picture and the current picture, a second temporal distance being between a third reference picture of the temporal candidate and the current picture; and scale, based on the first and second temporal distances, x and y components of the initial MV to obtain the x and y components of the first MV, respectively; and for each of the x and y components of the first MV, when the respective component is outside the fractional MV range of [-2L, 2L-1], clip the respective component to be within the fractional MV range of [-2L, 2L-1].
Claim [20]: A non-transitory computer-readable storage medium storing a program executable by at least one processor to perform: decoding prediction information of a current block in a current picture from a coded video bitstream, the prediction information being indicative of inter prediction; determining, for the current block, motion information including a first motion vector (MV) that has a x component and a y component wherein each of the x and y components has a fractional MV precision that is 2-N of a sample size in the current block and has one of 2L+1 MV values with the fractional MV precision, N being 4 and indicating the fractional MV precision, and a magnitude of the first MV being represented by L bits; and reconstructing at least one sample of the current block based on the motion information.
Claim [22]: A non-transitory computer-readable storage medium storing a program executable by at least one processor to perform: decoding prediction information of a current block in a current picture from a coded video bitstream, the prediction information being indicative of inter prediction; determining, for the current block, motion information including a first motion vector (MV) that has a x component and a y component wherein each of the x and y components has a fractional MV precision that is 2-N of a sample size in the current block and has one of 2L+1 MV values with the fractional MV precision, N being 4 and indicating the fractional MV precision, L being a positive integer and indicating a fractional MV range, and each of the x and y components being within the fractional MV range with the fractional MV precision; and reconstructing at least one sample of the current block based on the motion information.




Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of providing method and apparatus for video coding by modifying Xu’s teachings in the present US Patent No.: for the purpose determining one of 2L+1 MV values, L being a positive integer and indicating a fractional MV range, and each of the x and y components being within the fractional MV range, thereby improving compression efficiency.



Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Chono et al. (US Pub. No.: 2008/0101465 A1) discloses moving picture encoding method, device using the same, and computer program. 

	Srinivasan et al. (US Pub. No.: 2005/0013498 A1) discloses coding of motion vector information.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.B.C/Examiner, Art Unit 2485       

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485  
March 9, 2022